Citation Nr: 1207190	
Decision Date: 02/27/12    Archive Date: 03/09/12

DOCKET NO.  09-34 362	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to service connection for a psychiatric disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel


INTRODUCTION

The Veteran served on active duty from May 1976 to January 1978. 

This matter comes before the Board of Veterans' Appeals (Board) from a February 2008 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) that declined to reopen the previously denied claim for service connection for a psychiatric disability.  In September 2010, the Veteran testified before the Board at a hearing held at the RO.  In March 2011, the Board reopened and remanded the claim for additional development.  

The issues of entitlement to service connection for pseudofolliculitis, left knee strain, hyperkeratosis, and tinea pedis, have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ). Therefore, the Board does not have jurisdiction over those issues, and they are referred to the AOJ for appropriate action. 


FINDINGS OF FACT

The evidence of record is at least in equipoise as to whether the Veteran's psychiatric disability, to include schizoaffective disorder, had onset in service. 


CONCLUSION OF LAW

The Veteran's psychiatric disability, to include schizoaffective disorder, was incurred in active service.  38 U.S.C.A. §§ 1131, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303 (2011).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran asserts that he developed a psychiatric disability in service.  Specifically, he reported his first mental break down while in service when he could not handle the stress of his duties, and he has described ongoing psychiatric symptomatology since service. 

Service connection may be established for a disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303, 3.304 (2011).  Disability which is proximately due to or the result of a disease or injury incurred in or aggravated by service will also be service-connected.  38 C.F.R. § 3.310 (2011).

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if pre-existing such service, was aggravated by service.  That may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. § 3.303(a) (2011).  Service connection may also be warranted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2011).

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word chronic.  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2011).  Certain chronic diseases, such as psychoses, may be presumed to have been incurred in service if manifest to a compensable degree within one year from discharge from service.  38 U.S.C.A. §§ 1112, 1113, 1137 (West 2002); 38 C.F.R. § 3.309(a) (2011).

Service connection requires evidence of a current disability, evidence of in-service incurrence or aggravation of an injury or disease, and evidence of a nexus between the current disability and the in-service disease or injury.  Pond v. West, 12 Vet. App. 341 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

After a careful review of the claims folder, the Board finds that the pertinent evidence of record indicates that it is at least as likely as not that the Veteran's acquired psychiatric disorder, currently diagnosed as schizoaffective disorder, had onset in service.  

A Veteran is competent to testify to factual matters of which he had first-hand knowledge.  Lay testimony is competent if it is limited to matters that the witness has actually observed and is within the realm of the personal knowledge of the witness.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Washington v. Nicholson, 19 Vet. App. 362 (2005); Layno v. Brown, 6 Vet. App. 465 (1994); 38 C.F.R. § 3.159(a)(2) (2011).  The Board finds that the Veteran is competent to describe symptoms of sadness, confusion, and suicidal ideation in service.  Layno v. Brown, 6 Vet. App. 465 (1994); 38 C.F.R. § 3.159(a)(2) (2011).  

The service medical records show that in July 1976, the Veteran was referred for medical separation based upon continuing complaints of breathing problems and skin complications.  He had recently tested positive for sickle cell traits.  In January 1977, the Veteran sought mental health treatment and stated that he was having personal problems at home involving money.  He admitted to suicidal ideation on occasion, with no attempt.  He also suffered from insomnia.  The assessment was situational depression.  He was prescribed a sleeping aid.  One week later, the Veteran was brought to the hospital after throwing away medication.  He described an episode of nightmares the previous night.  He stated that he was having difficulty deciding what was real and unreal.  He was prescribed Thorazine.  Ten days later, the Veteran reported that he was not feeling as depressed and was one hundred percent better.  The medicine had helped him.  He was advised to continue the same medication.  In November 1977, the Veteran requested a consultation related to his ears.  After examination was conducted, it was suggested that the Veteran was malingering.  He was told to stay away from the hospital unless he was seriously ill.  No psychiatric findings were reported on separation from service in January 1978.  

The post-service medical evidence shows ongoing psychiatric treatment a few years after discharge from service.  The post-service treatment records show a long history of psychiatric treatment, including several inpatient psychiatric admissions, and multiple psychiatric diagnoses.  In January 1984, the Veteran was admitted to the hospital in police custody for a laceration to his face and body.  He was noted to have a chronic psychiatric history.  In April 1987, on emergency psychological evaluation, it was noted that the Veteran was returned to custody from parole status because he was unable to care for himself in the community.  He had been imprisoned for burglary in 1985 and was paroled in February 1987.  Mental status examination revealed that he was presently psychotic and was not able to accept responsibility for himself or his behavior.  His affect and responses were inappropriate.  It was determined that due to his behavior and insight, he needed to be stabilized on a strictly enforced medical program.  The diagnosis was schizophrenia, chronic, undifferentiated type.  On March 1990 parole psychiatric evaluation, it was noted that since 1987, he had returned to prison on two occasions for psychiatric attention and on a third for molestation.  He was taking Mellaril twice daily to control voices.  Mental status examination resulted in the continued diagnosis of schizophrenia, undifferentiated type.  It was recommended that the Veteran continue his medication and be placed in a facility to board and care for him.  Records dated in 1995 show that the Veteran was receiving outpatient psychiatric treatment for his schizophrenia.  In July 1996, the Veteran was hospitalized when he was brought to court for an altercation with a peer at his shelter.  He refused medication but acted disorganized in thought content and process.  On July 1997 psychiatric evaluation, it was noted that the Veteran had five previous psychiatric admissions, the first being in 1985.  He reported that all admissions had been against his will and he was not able to admit his psychiatric disability.  He denied drug use though had repeated positive tests for marihuana and cocaine.  His insight was determined to be almost nonexistent.  He had poor impulse control and fair judgment.  The diagnosis was schizophrenia.  Subsequent VA treatment records through 2009, document ongoing psychiatric treatment.  Diagnoses included schizophrenia and schizoaffective disorder.  The clinicians recorded a history of onset of psychiatric problems in service.  

In March 2008, the Veteran's VA treating psychiatrist submitted a statement that he had been following the Veteran since the late 1990s, but that the Veteran's mental illness dated back more than 30 years to his service.  The psychiatrist stated that while the Veteran was in service, he was treated for his mental symptoms with Thorazine, but that his illness deteriorated and he was hospitalized in Yokosuka Naval Hospital in Tokyo for two weeks.  The psychiatrist stated that the Veteran's mental illness was the same as it was in service and had only deteriorated since separation from service as was evidenced by his psychiatric hospitalizations beginning in 1984.  However, a review of the record is negative for any in-service hospitalization.

Accordingly, in March 2011 the Board remanded the claim for the purpose of having a VA psychologist determine whether the Veteran suffered from an acquired psychiatric disorder that had onset in service.  The Veteran underwent a VA examination in April 2011.  Following a review of the Veteran's claims file, to include the service and post-service medical records, and an examination of the Veteran, the examiner diagnosed schizoaffective disorder and assigned a GAF score of 40.  The examiner indicated that the Veteran's psychiatric symptomatology was productive of occupational and functional impairment with deficiencies in areas such as work, social relations, family relations, judgment, thinking, and mood.  The examiner opined that it was at least as likely as not that the Veteran's current psychiatric disorder was related to his active duty.  The examiner explained that the service treatment records showed that the Veteran's psychiatric disorder was present during service, as evinced by the Veteran's report of depression, which was effectively treated with antidepressive and antipsychotic medication, and the Veteran's reported inability to discern what was real.  The examiner determined that the Veteran's in-service report of suicidal ideation and impaired reality testing supported a finding that his psychotic disorder was manifest during service, which was consistent with the current diagnosis of schizoaffective disorder, and other evidence of psychotic diagnoses given to the Veteran.  The examiner further found that the use of drugs and alcohol was not a factor in the Veteran's condition.  

The March 2011 medical opinion is of great probative value.  The opinion was rendered after a review of the claims file, to include the service treatment records, and post-service VA and private treatment records, and cited to the medical evidence in the claims file.  It is also consistent with the evidence of record.  More importantly, a rationale in support of the opinion was provided.  For the foregoing reasons, the claim of entitlement to service connection for an acquired psychiatric disorder is warranted.  38 C.F.R. § 3.310 (2011).  

Considering the credible testimony provided by the Veteran, the psychiatric symptoms recorded in the service medical records and ongoing psychiatric treatment after service discharge since at least 1984, the current findings of an acquired psychiatric disorder, and medical evidence that etiologically links the Veteran's acquired psychiatric disorder to service, the Board finds that the balance of positive and negative evidence is in relative equipoise.  Resolving all reasonable doubt in the Veteran's favor, the competent and credible medical evidence creates a nexus between the Veteran's current acquired psychiatric disorder and service.  Therefore, service connection a psychiatric disability is granted.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for an acquired psychiatric disorder is granted.


____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


